Citation Nr: 1710583	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  03-31 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to higher initial staged ratings for posttraumatic stress disorder (PTSD) and major depressive disorder (in partial remission) with history of alcohol abuse and sleep problems, currently evaluated as 30 percent disabling prior to October 12, 2005, and as 70 percent disabling from October 12, 2005.

2.  Entitlement to a higher initial rating for femoral neuropathy of the right lower extremity, currently rated as 20 percent disabling. 

3.  Entitlement to a higher initial rating for femoral neuropathy of the left lower extremity, currently rated as 20 percent disabling. 

4.  Entitlement to higher initial staged ratings for sciatic neuropathy of the right lower extremity, currently evaluated as 10 percent disabling prior to January 8, 2015, and as 20 percent disabling from January 8, 2015. 

5.  Entitlement to higher initial staged ratings for sciatic neuropathy of the left lower extremity, currently evaluated as 10 percent disabling prior to January 8, 2015, and as 20 percent disabling from January 8, 2015. 


6.  Entitlement to a higher initial disability rating for chronic kidney disease, currently evaluated as 60 percent disabling.

7.  Entitlement to higher initial staged ratings for anemia, currently evaluated as noncompensable prior to December 12, 2014, and as 10 percent disabling from December 12, 2014.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Appeals Management Center (AMC) that granted service connection for chronic kidney disease and anemia and assigned a noncompensable initial evaluation for each, effective from August 9, 2007; an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that granted service connection for PTSD and assigned a 30 percent initial evaluation effective from March 21, 2003 and a 70 percent staged initial rating from October 12, 2015; a December 2014 rating decision on behalf of the RO in Hartford, Connecticut, that denied entitlement to a TDIU, and assigned a later effective date of August 13, 2007 for the award of service connection and the noncompensable initial rating assigned, each, for chronic kidney disease and anemia, based on clear and unmistakable error (CUE) in the March 2010 rating decision; and a January 2015 rating decision on behalf of the RO in Hartford, Connecticut, that granted service connection for femoral neuropathy of the right and left lower extremities, and assigned a 20 percent initial rating for each, effective from January 8, 2015.  The January 2015 rating decision also granted service connection for sciatic neuropathy of the right and left lower extremities, and assigned a 10 percent initial evaluation for each, effective from January 31, 2008, and a 20 percent staged initial rating for each, effective from January 8, 2015.      

With regard to the PTSD issue, the Board denied service connection for PTSD in June 2012.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2012, the Court granted the parties' Joint Motion for Remand (JMR), vacated the Board's decision on the issue of service connection for PTSD, and remanded the case pursuant to 38 U.S.C.A. § 7252(a) for readjudication consistent with the JMR.  The Board granted service connection for PTSD in September 2013, and that decision was effectuated by the RO in an October 2013 rating decision that assigned the initial staged ratings that are now on appeal.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

During the pendency of the claim for higher initial staged ratings for PTSD, the Veteran submitted evidence of unemployability due to service-connected PTSD.  See February 2013 VA Form 21-4138.  The Board thus finds that a Rice-type TDIU claim has been raised by the record in this case.  This distinction is critical and advantageous to the Veteran because the earliest beginning date of the rating period for consideration of the Rice-type TDIU claim is March 31, 2003 (the same as that for the issue of entitlement to a higher initial evaluation for PTSD), rather than December 2013, one year prior to the date of receipt of the Veteran's formal TDIU application.  38 C.F.R. § 3.400(o)(1), (2) (2016).  

The Board notes that the RO denied entitlement to a TDIU in a rating decision dated in December 2014.  The Veteran submitted a letter in January 2015 expressing his disagreement with the decision.  Although there is no indication that the RO has issued a statement of the case (SOC) as to entitlement to a TDIU, remand is unnecessary because the issue is already before the Board as part of the appeal for a higher rating for PTSD, and in light of the favorable determination herein granting a TDIU from January 1, 2007, the Veteran is not prejudiced by the Board's adjudication of the TDIU claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that where a notice of disagreement is filed but an SOC has not been issued, the claim must be remanded); Rice, 22 Vet. App. at 453 (a request for a total disability rating for compensation based on individual unemployability raised by the Veteran is not a separate claim for benefits, but part of the claim for increase).  

In March 2015, the RO issued a rating decision that assigned a 10 percent staged initial rating for service-connected anemia, effective December 12, 2014.  As this increase does not represent the maximum benefit available for the disability, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2016, the RO issued a rating decision that assigned a 60 percent initial rating for service-connected chronic kidney disease, effective August 13, 2007.  As this increase does not represent the maximum benefit available for the disability, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB, 6 Vet. App. at 35.
  

FINDINGS OF FACT

1.  Prior to October 12, 2005, the Veteran's PTSD and major depressive disorder (in partial remission) with history of alcohol abuse and sleep problems was manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From October 12, 2005, the Veteran's PTSD and major depressive disorder (in partial remission) with history of alcohol abuse and sleep problems has been manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  Prior to December 12, 2014, the Veteran's anemia was not manifested by hemoglobin levels of 10 gm/100 ml or less with findings such as weakness, easy fatigability, or headaches.  

4.  From December 12, 2014, the Veteran's anemia was not manifested by hemoglobin levels of 8 gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  

5.  Prior to February 11, 2015, the Veteran's chronic kidney disease was not manifested by persistent edema and albuminuria with BUN 40 mg% or greater; or creatinine 4 mg% or greater; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

6.  From February 11, 2015, the Veteran's chronic kidney disease was manifested by generalized poor health characterized by lethargy, weakness, and limitation of exertion.  

7.  Throughout the rating period on appeal, the Veteran's femoral neuropathy of the right lower extremity is manifested by no more than moderate incomplete paralysis. 

8.  Throughout the rating period on appeal, the Veteran's femoral neuropathy of the left lower extremity is manifested by no more than moderate incomplete paralysis.

9.  The Veteran's sciatic neuropathy of the right lower extremity is manifested by no more than mild incomplete paralysis prior to January 8, 2015, and by no more than moderate incomplete paralysis from January 8, 2015.

10.  The Veteran's sciatic neuropathy of the left lower extremity is manifested by no more than mild incomplete paralysis prior to January 8, 2015, and by no more than moderate incomplete paralysis from January 8, 2015.

11.  The most probative evidence of record demonstrates that it is at least as likely as not that, from January 1, 2007, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial staged rating in excess of 30 percent prior to October 12, 2005, and in excess of 70 percent from October 12, 2005, for service-connected PTSD and major depressive disorder (in partial remission) with history of alcohol abuse and sleep problems, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a compensable initial staged rating prior to December 12, 2014, and an initial staged rating in excess of 10 percent from December 12, 2014, for service-connected anemia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.117, Diagnostic Code 7700 (2016).

3.  Prior to February 11, 2015, the criteria for entitlement to an initial rating in excess of 60 percent for service-connected chronic kidney disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115b, Diagnostic Code 7541 (2016).

4.  From February 11, 2015, the criteria for entitlement to an initial staged rating of 80 percent, but no higher, for service-connected chronic kidney disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115b, Diagnostic Code 7541 (2016).

5.  The criteria for entitlement to an initial rating in excess of 20 percent for femoral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124(a), Diagnostic Code 8526 (2016).

6.  The criteria for entitlement to an initial rating in excess of 20 percent for femoral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124(a), Diagnostic Code 8526 (2016).

7.  The criteria for entitlement to an initial staged rating in excess of 10 percent prior to January 8, 2015, and in excess of 20 percent from January 8, 2015, for sciatic neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124(a), Diagnostic Code 8520 (2016).

8.  The criteria for entitlement to an initial staged rating in excess of 10 percent prior to January 8, 2015, and in excess of 20 percent from January 8, 2015, for sciatic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124(a), Diagnostic Code 8520 (2016).

9.  The criteria for a TDIU, from January 1, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in October 2014 satisfied the duty to notify provisions with respect to entitlement to a TDIU.  The letter notified the Veteran of the factors pertinent to the establishment of a TDIU, and to an effective date in the event of grant of a TDIU.  Moreover, as entitlement to a TDIU is granted herein from January 1, 2007, the day following retirement from employment, further discussion as to VA's duties to notify and assist is rendered moot and would serve no useful purpose.

As to the matters of entitlement to higher initial disability ratings, the appeals arise from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required under 38 U.S.C.A. § 5103(a), and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003; 69 Fed. Reg. 25180 (2004) (interpreting § 5103(a) as not requiring separate notification for the "downstream" issue of an initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2016) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

Rather, the Veteran's appeal as to initial rating and effective date assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued copies of the rating decisions on appeal and statements of the case (SOC), which set forth the relevant law applicable to assignment of an effective date for service connection, the diagnostic codes for rating the disabilities at issue, and a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Board finds that VA has satisfied its duty to notify the Veteran as to the claims for higher initial ratings. 

The duty to assist has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, identified private treatment records, and employment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided VA examinations in March 2010, February 2011, and February 2015 for PTSD; in March 2010 and February 2015 for anemia/hematologic conditions; in December 2007, March 2010, and February 2015 for chronic kidney disease; and in January 2015 and February 2015 for peripheral neuropathy.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed history from the Veteran that was consistent with the evidence of record, considered the Veteran's reported symptomatology, performed relevant examinations, and provided the medical information necessary to address the rating criteria for the disabilities at issue and to determine whether entitlement to a TDIU is indicated.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

The Veteran has not alleged, and the record does not otherwise show, that any of his disabilities on appeal have increased in severity since the most recent VA examinations.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that the mere passage of time is not a basis for requiring a new examination).  As such, the Board finds that the examinations of record are adequate to adjudicate the issues before the Board at this time, and no further examinations are necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Increased Ratings Generally

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe.  Consideration of the appropriateness of a staged rating is required for increased rating claims, regardless of whether it is an initial rating or an established rating that is at issue.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claims, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim on appeal.

III.  Merits of the Ratings Claims

(a)  PTSD

Service connection for PTSD and major depressive disorder (in partial remission) with history of alcohol abuse and sleep problems was granted in an October 2013 rating decision and assigned initial staged ratings of 30 percent, effective from March 31, 2003, and 70 percent, effective from October 12, 2005.  As such, the rating period on appeal for the initial rating for PTSD is from March 31, 2003.  38 C.F.R. § 3.400(o)(2) (2016).  

Legal Criteria

The Veteran's PTSD and major depressive disorder (in partial remission) with history of alcohol abuse and sleep problems is rated under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  The general rating formula for mental disorders reads, in pertinent part: 

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. at 436.  Accordingly, consideration is given to all symptoms of the Veteran's PTSD with major depressive disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125 (2016).

Global Assessment of Functioning 

The Veteran's appeal was certified to the Board from the AOJ after August 4, 2014.  As such, the amendment to the portion of the Schedule for Rating Disabilities, 38 C.F.R. § 4.130, which addresses mental disorders, to remove references to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), is applicable in this case.  See 79 Fed. Reg. 149, 45094 (Aug. 4, 2014) and 80 Fed Reg. 53, 14308 (Mar. 19, 2015).  The Global Assessment of Functioning (GAF) scale is not included in the DSM-5.  Nevertheless, it was utilized at the time of the March 2010 and February 2011 VA examinations in this appeal.  Thus, it is for consideration in rating the Veteran's service-connected PTSD with major depressive disorder (in partial remission) with history of alcohol abuse and sleep problems.

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Prior to October 12, 2005

In a June 2003 statement, the Veteran reported "sleepless nights and anxious days."  In addition, he tried to block out memories of Vietnam, but was finding it harder to do so as he got older.  He also reported nightmares and depression.  The Veteran was not receiving treatment for PTSD at this time; he stated that he tried to handle his symptoms on his own.  

In March 2005, the Veteran sought mental health treatment at his local Veterans' Center.  According to his Veterans' Center intake form, the Veteran was suffering from sleep disturbance and intrusive thoughts, but he denied delusions, disorganized thinking, hallucinations, suicidal ideation, and homicidal ideation.  

An April 2005 VA medical center (VAMC) psychiatric record notes that the Veteran was having nightmares about Vietnam that had increased in intensity, as well as insomnia, depressed mood, and flashbacks of the war.  The Veteran denied suicidal or homicidal ideation, and his PTSD screen was positive.

Medical records from May 2005 show that the Veteran was having increased anxiety and that he was "not feeling right."  The Veteran was re-experiencing events from Vietnam in brief flashbacks during the day.  His flashback triggers included news about the war in Iraq, seeing helicopters and mountains, and rainy weather.  At night, the Veteran saw shadows and occasionally heard shouting or sounds of equipment.  He had nightmares several times per week about his work with a Medevac unit in Vietnam.  In addition, he often woke up from sleep startled, moving his arms as if pushing something away, sweating, and with a dry mouth.  The Veteran said that he got about three to four hours of "broken" sleep per night.  He frequently thought about what he would do if an intruder came into his home.  The Veteran's hypervigilance included sitting so that he faced doorways and avoiding crowded functions.  He also tried to avoid watching the news.  The Veteran tried to stay very busy so as to keep his mind off memories of Vietnam.  He described poor concentration and heightened startle response.  When the Veteran's mother died, he did not want to attend her viewing because of his memories of bodies and death during military service.  The Veteran stated that he used alcohol to help with his anxiety and memories of Vietnam.  He denied suicidal ideation.  His GAF score was 55 and he was given a diagnosis of PTSD.
  
In June 2005, the Veteran's GAF score was 54, and he started taking antidepressants.  At an August 2005 VAMC appointment, the Veteran reported a partial benefit from his trial of Zoloft, as it "took the edge off" and reduced his irritability.  In September 2005, the Veteran said that his mood was better, but also that his work was too stressful and he was planning to quit.  The Veteran endorsed nightmares, flashbacks, and depression.  

Based on a thorough review of the evidence of record for the period from March 31, 2003, through October 11, 2005, the Board finds that the functional impairment resulting from the Veteran's PTSD does not closely approximate the criteria for a disability rating greater than 30 percent.  38 C.F.R. § 4.7.  Here, the Board finds that the Veteran's PTSD symptoms included nightmares several times per week, flashbacks, hypervigilance, poor concentration, intrusive thoughts about Vietnam, anxiety, depression, avoidance behaviors, and heightened startle response.  However, the weight of the evidence demonstrates that the functional impairment contemplated for the next higher 50 percent rating, or for a 70 percent or 100 percent rating, has not been demonstrated.

As described above, in order to warrant a rating of 50 percent for PTSD, there must be functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  Examples of symptoms include:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The Veteran's PTSD symptoms prior to October 12, 2005, have not been shown to be productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  The Veteran's reported symptomatology, such as frequent nightmares, intrusive thoughts, poor concentration, anxiety, and depression, contributed to decreased functioning.  However, there is no evidence that the Veteran suffered from more severe symptoms, such as dissociative flashbacks, suicidal or homicidal ideation, emotional lability, or hallucinations, or that his symptoms produced more than mild deficits in social and occupational functioning.  In fact, the Veteran worked during this period.  He did not report difficulties with relationships in either work or personal settings.  No abnormalities were shown in the Veteran's thought processes, speech, or communications, and he appeared generally able to satisfactorily perform routine behavior, self-care, and normal conversation.

The Board notes that the Veteran had GAF scores of 54 and 55 during this period, which may suggest moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  However, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Although the Veteran's GAF scores are technically within the range for moderate symptoms, the Board finds the Veteran's overall disability picture is more closely approximated by mild symptoms or some difficulty in social or occupational functioning but generally functioning satisfactorily.  As such, the Veteran's GAF scores do not support his claim for a rating in excess of 30 percent.  In regard to social and occupational functioning, the Veteran was able to work during this period, even though he described work as stressful and was planning to quit.  There is also no evidence of overt difficulty in social functioning. 

The Board also acknowledges the opinion of Dr. J. P. that the Veteran should have a disability rating of 50 percent from 2003 to 2006.  Based on his review of the record, Dr. J. P. observed that the Veteran experienced symptoms during this period that included nightmares, anxiety, depression, flashbacks, and sleep disturbance.  However, assignment of an evaluation under the Schedule is the responsibility of the finder of fact, not a medical examiner.  The adjudicator is charged with interpreting the competent and credible evidence of record as a whole and reconciling such to accurately reflect the disability.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2.  While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator.  Just as an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder.  Moore, 555 F.3d at 1373.  In this case, the symptoms identified by Dr. J. P. are not sufficiently specific or adequately severe to support an evaluation in excess of 30 percent disabling during the period prior to October 12, 2005. 

The Board therefore concludes that functional impairment comparable to occupational and social impairment with reduced reliability and productivity due to difficulty in establishing and maintaining effective work and social relationships has not been shown in this case.  As such, the evidence does not support a finding of occupational and social impairment of such a degree to meet the criteria for a 50 percent rating.  Similarly, the evidence does not support findings of occupational and social impairment with deficiencies in most areas (as contemplated by the criteria for a 70 percent rating) or of total occupational and social impairment (as contemplated by the criteria for a 100 percent rating.

From October 12, 2005

In October 2005, the Veteran reported that he continued to have nightmares, routinely about combat and as often as every other night.  This sleep disturbance resulted in daytime sleepiness.  The Veteran exhibited no psychotic signs or symptoms and no suicidal or homicidal ideation.  His GAF score was 50.  

The Veteran's treating psychiatrist, Dr. K. C., submitted a statement in November 2005.  He reported that the Veteran was experiencing intrusive recollections of traumatic, combat-related events, as well as frequent nightmares and flashbacks.  The Veteran avoided trauma-related materials or stimuli and experienced symptoms of hyperarousal, including hypervigilance, poor concentration, low energy levels, nightmares, and exaggerated startle responses.  He also experienced fear of losing control, distress, and anguish.  The Veteran's anxiety level had increased to the point of interfering with his ability to tolerate stress or frustration, his depression had worsened, he was having difficulty enjoying activities, and he felt down most of the time.  Dr. K. C. noted that the Veteran's job performance had been significantly negatively affected, and he opined that the Veteran was presently unable to work.  

At a February 2006 VAMC psychiatric appointment, the Veteran discussed his employment situation.  He was on medical leave from his job at the U. S. Post Office for three months and planned to retire in the coming year.  The Veteran said that his work was a "major stressor."  He was feeling better while on medical leave, but continued to have sleep disturbances.  The Veteran was described as well oriented, cordial, and cooperative.  His speech was within normal limits as to rate and flow, his affect was congruent with the content discussed, and his mood was euthymic.  There were no psychotic signs or symptoms and no suicidal or homicidal ideation.  The Veteran's GAF score was 50.   

According to July 2006 treatment notes, the Veteran reported that he had not needed antidepressants while on medical leave from work.  His GAF score was 60.  A September 2006 depression screen was positive, but did not indicate major depression.  The Veteran denied suicidal or homicidal ideation.  

In February 2007, the Veteran was having disturbed sleep involving combat-related nightmares three to four times per week, from which he awoke sweating.  He had retired but remained active, such as by helping his children with home repair projects.  The Veteran's speech was normal in rate and flow, his affect was congruent with the content discussed, and his mood was euthymic.  There were no psychotic signs or symptoms and no suicidal or homicidal ideation.  His GAF score was 50.

Dr. K. C. prepared a clinical summary of the Veteran's treatment in April 2007.  According to the psychologist, the Veteran had increased levels of anxiety and depression over the past few years, as well as intrusive recollections related to his duties in Vietnam.  The Veteran reported frequent nightmares and flashbacks, hypervigilance, hypertension, sleep disturbance, low energy levels, poor concentration, and reduced attention span.  He also employed "a wide range of avoidance behavior to cope with any trauma-related material" and drank alcohol to help him cope with his memories of Vietnam.  The Veteran's symptoms had increased since the onset of the Iraq War, though he tried to avoid exposure to news reports.  At night, the Veteran saw shadows and occasionally heard shouting or sounds of equipment.  He had frequent nightmares about his work with a Medevac unit and often awoke from sleep in an anxious state, sweating and moving his arms as if trying to push something away.  The Veteran's sleep was further impaired by frequent startle response and hypervigilance.  His concentration was poor, due to getting only three to four hours of restless sleep per night.  He avoided crowds and crowded places and always sat facing the door in order to anticipate anything that might happen.  The Veteran also said that he tried to keep himself busy in order to cope and he avoided exposure to thoughts, conversations, or people that reminded him of his traumatic experience.  On the PCL-M test, the Veteran endorsed symptoms on all three clusters of the PTSD scale, i.e., re-experiencing, avoidance, and hyperarousal.  His GAF score was 49.  

In June 2007, the Veteran again reported that the Iraq War had reawakened many feelings about his experience in Vietnam.  He kept himself busy in an effort to occupy his mind and avoid thinking about Vietnam.  The Veteran's GAF score was 49 and his PTSD screen was positive.  In treatment notes from August 2007, September 2007, April 2008, and September 2008, the Veteran reported that his anxiety and depression were better.  He denied suicidal or homicidal ideation.  In March 2009, the Veteran's depression screen was negative.  

VAMC records from September 2009 reflect that the Veteran was no longer receiving treatment at the mental health center.  He said that his anxiety and depression were better, and he denied suicidal or homicidal ideation.  However, the Veteran was often anxious, his mood was mildly dysphoric, and he endorsed symptoms of hyperarousal and avoidant behaviors.  

In December 2009, the Veteran again reported sleep disturbances.  Although he was on antidepressants and feeling "okay," the Veteran was often anxious and his mood was mildly dysphoric.  He endorsed hyperarousal and avoidant behaviors.  His GAF score was 47.

At a Decision Review Officer hearing in January 2010, the Veteran stated that he woke up "every other hour . . . every two hours."  He cited nightmares as a partial cause, as well as sweating, and said that his insomnia dated to the 1980s.    

According to January 2010 VAMC records, the anniversary of 9/11 and the Iraq War exacerbated the Veteran's memories of Vietnam.  He continued to experience disturbed sleep and said that his symptoms got worse as he got older.  He was volunteering at his church and in the community to keep his mind occupied and to ward off thoughts about Vietnam.  The Veteran was often anxious and his mood was mildly dysphoric.  He endorsed hyperarousal and avoidant behaviors.  However, notes from a medical appointment that month referred to his psychiatric condition as stable.  

In March 2010, the Veteran reported feeling calmer and better able to cope with ongoing stressors, but he continued to have disturbed sleep.  His mood was described as euthymic.  However, he was often anxious, and he endorsed hyperarousal and avoidant behaviors.  The Veteran had a negative screen for depression, and his GAF score was 50.  

The Veteran was afforded a VA PTSD examination in March 2010.  The Veteran's mood was depressed.  He denied suicidal or homicidal ideation.  Results of diagnostic testing showed that the Veteran was at the threshold of impaired functioning with regard to activities of daily living.  He described re-experiencing symptoms such as having unwanted memories of events in Vietnam once or twice per week with moderate distress; unpleasant dreams once or twice per week with moderate distress; and physical reaction, including increased blood pressure and increased breathing, once or twice per week with severe distress.  The Veteran also endorsed some avoidance and numbing symptoms.  These included avoiding thoughts or feelings once or twice per week with moderate impact, as well as detachment from others around him.  The Veteran had hyperarousal, including difficulty falling or staying asleep.  He reported getting three or four hours of sleep per night and waking up on-and-off every two hours.  The Veteran's GAF score was 53.  The examiner diagnosed him with major depressive disorder due to general medical condition.  

In July 2010, the Veteran had a GAF score of 48.  He endorsed hyperarousal and avoidant behaviors.  He was often anxious and his mood was euthymic.  In December 2010, the Veteran reported having nightmares almost every other day.  In these nightmares, his life was in danger or he was witnessing others in danger.  He again endorsed hyperarousal and avoidant behaviors.  His mood was euthymic, and his GAF score was 48.  

The Veteran had another VA examination in February 2011.  He was having intrusive thoughts two to three times daily and repeating dreams/nightmares every other night.  He also experienced moderate physiologic arousal to cues.  Reexperiencing issues sometimes occurred at home; for example, the Veteran dropped to the ground when he heard loud noises from nearby factories.  The Veteran had a few friends and enjoyed time with them.  There was no clear evidence of anhedonia; rather, he continued his hobby of working on cars.  The Veteran reported feeling down for some part of the day and he exhibited psychomotor agitation, including wringing his hands and tapping his foot.  The Veteran's hyperarousal symptoms included watching the door whenever he was in a room.  As a result of sleep disturbances, he got only two to four hours of sleep per night.  The Veteran also experienced anger, irritability, and concentration problems.  He endorsed significant alcohol use and noted consumption of half a pint to one pint of alcohol daily, including one ounce of alcohol at 7:00 a.m. on the morning of the examination.  The Veteran rated his mood as 6 on a scale of 10 and said that he felt down.  He also sometimes felt hopeless.  The Veteran had passive suicidal ideation, but he denied a current plan or intent.  The Veteran denied having auditory or visual hallucinations.  His GAF score was 52, and he was diagnosed with anxiety disorder not otherwise specified and major depressive disorder in partial remission.  

In March 2011, the Veteran had a negative screen for depression.  His PTSD symptoms were described as "same as before-no change."  He did not have suicidal or homicidal ideation.  In December 2012, the Veteran reported that his PTSD was stable on his current medications, and in May 2013, he had a negative screen for depression.

The record contains a psychological test report from a private treatment provider, Dr. J. P., dated in May 2013.  According to the report, the Veteran was distracted and required frequent reminders to stay focused.  He reported symptoms of PTSD, anxiety, depression, and periodic mood swings.  He also had issues with short-term memory and was easily startled.  On the Beck Anxiety Inventory, the Veteran exhibited moderate to serious problems with his emotional state, endorsing shakiness in his legs, inability to relax, fear of the worst happening, heart pounding or racing, nervousness, fear of losing control, difficulty breathing, being scared, and sweating (not due to heat).  On the Beck Depression Inventory-II, the Veteran exhibited moderate to serious problems with his emotional state, endorsing symptoms that included feeling sad all the time, getting very little pleasure out of things he used to enjoy, crying more than in the past, feeling more restless or more wound up than usual, being less interested in people or things than before, sleeping less than usual, and being more irritable.  The Veteran's mood was depressed and his affect restricted.  There was no evidence of delusions or compulsions, but the Veteran had obsessive thoughts about traumatic events in Vietnam.  He experienced occasional suicidal ideation, but without an active plan to harm himself.  The Veteran's GAF score was 46.  

Dr. J. P. found that the Veteran had persistent avoidance of stimuli associated with his war trauma.  He opined that the Veteran should have a 50 percent disability rating from 2003 until 2006, and a 70 percent rating from 2006, when the Veteran left work due to the increased severity of his emotional problems.  Dr. J. P. concluded that the Veteran had been unemployable since 2006.  

At a February 2015 VA examination, the Veteran was diagnosed with "other specified trauma and stressor related disorder," based on his subclinical symptoms of PTSD.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner noted that the Veteran was in a supportive relationship of five years and enjoyed activities with his girlfriend that included shopping, spending time with friends, and going out to eat.  The Veteran endorsed positive relationships with his three adult daughters and two grandchildren and said that he had many friends in the area.  He also reported having good contact with his siblings.  The Veteran said that he became easily agitated at times, but was able to calm himself down, and that his PTSD caused him mild social impairment.  

The Veteran stated that he retired in 2006 after 29 years of service at the U. S. Post Office, and that he was motivated to retire due to his physical condition.  He denied that his mental health impacted his job performance and denied having difficulty working with others, although he sometimes experienced anxiety at work.  The Veteran's hobbies included working around his home and restoring cars.  He was able to perform all of his household chores.  At the time of the examination, the Veteran was not in psychiatric treatment or taking medication for his condition.  The Veteran endorsed sleep disturbance, including distressing dreams approximately once per week, and hypervigilance.  He denied all other PTSD symptoms.  The Veteran's mood was euthymic and his affect appropriate.  His speech was within normal limits, thought processes were clear and goal directed, and judgment and insight were intact.  The Veteran denied suicidal or homicidal ideation.  Overall, the Veteran endorsed a solid support system, active interests, and intact motivation.  The examiner thus concluded that the Veteran's psychiatric disorder only minimally impacted his ability to function in an occupational setting.         

The Veteran had a VA mental health psychiatric consultation in February 2016.  He reported "feeling down," thinking about Vietnam, reexperiencing, and low energy levels.  However, he also said that he was "generally feeling well" and described himself as high functioning.  

For the period from October 12, 2005, the Board finds that the functional impairment resulting from the Veteran's PTSD does not more closely approximate the criteria for a disability rating in excess of 70 percent.  38 C.F.R. § 4.7.  

As described above, in order to warrant a rating of 100 percent for PTSD, there must be total occupational and social impairment.  Examples of symptoms include:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

During this period, the record reflects that the Veteran experienced an increased level of PTSD symptoms, such as increased anxiety, sleep disturbances, and hyperarousal.  He reported nightmares as often as every other day.  The Veteran employed coping mechanisms to deal with his symptoms, including consumption of alcohol and a wide range of avoidance behaviors.  His GAF scores ranged from 46 to 60, which indicates moderate (51 to 60) to serious (41 to 50) symptoms or difficulty functioning.  

However, the Veteran's total disability picture does not rise to the severity required for a 100 percent rating.  In this regard, the Board finds that functional impairment comparable to total social and occupational impairment has not been shown.  Mental status examinations during this period reflect that the Veteran was fully oriented and alert, had normal speech and thought processes, and had coherent thought content.  Therefore, the credible lay and medical evidence does not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time and place.

Significantly, the record reflects that the Veteran volunteered at his church and in the community; enjoyed spending time with friends; worked on cars as a hobby; and had positive relationships with his children, grandchildren, and girlfriend.  Although he endorsed suicidal ideation twice during this period, he did not have an active plan to harm himself.  On VA examination in March 2010, the Veteran was described as at the threshold of impaired functioning with regard to activities of daily living; however, for the majority of the period at issue, the Veteran was able to adequately manage his affairs.  

In reaching this determination, the Board finds it significant that the February 2015 VA examiner, who conducted a comprehensive psychiatric assessment, concluded that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  In addition, the examiner noted that the Veteran endorsed a solid support system, active interests, intact motivation, and minimal impairment, which weighs against a finding of total occupational and social impairment.  

As such, the evidence does not support a finding of total occupational and social impairment that is the criteria for a 100 percent rating for PTSD.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Accordingly, the Board finds that the Veteran's impairment due to PTSD for the period from October 12, 2005, is more consistent with the 70 percent rating currently assigned, while the level of disability contemplated in Diagnostic Code 9411 to support the assignment of a 100 percent schedular rating is absent.

(b)  Neuropathy 

Service connection was granted for sciatic neuropathy of the right and left lower extremities in a January 2015 rating decision.  An initial staged rating of 10 percent from January 31, 2008, and a 20 percent staged initial rating from January 8, 2015, was assigned for each extremity.  As such, the rating period on appeal for sciatic neuropathy is from January 31, 2008.  38 C.F.R. § 3.400(o)(2).  

Service connection was also granted for femoral neuropathy of the right and left lower extremities in the January 2015 rating decision.  Initial ratings of 20 percent for each extremity were assigned from January 8, 2015.  As such, the rating period on appeal for femoral neuropathy is from January 8, 2015.  38 C.F.R. § 3.400(o)(2).  

The Veteran's sciatic neuropathy of the lower extremities is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which evaluates paralysis.  Mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran's femoral neuropathy of the lower extremities is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8526, which evaluates paralysis.  Mild incomplete paralysis of the anterior crural (femoral) nerve warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; and severe incomplete paralysis warrants a 30 percent disability rating.  A 40 percent disability rating is warranted for complete paralysis, where there is paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury; the relative impairment in motor function; trophic changes; or sensory disturbances.  38 C.F.R. § 4.120.

The term "incomplete paralysis" with  peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the neural involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 

Words such as "mild," "slight," "moderate," "marked," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Prior to January 8, 2015

VA treatment records from January 2008 show the Veteran complained of tingling and numbness in his bilateral lower extremities over the prior six months.  The Veteran also complained of having leg cramps off and on.  He was "pretty mobile" and did not complain of any swelling, redness, or tenderness over the calf muscles.  In addition, there was no weakness associated with his symptoms.  On examination, the Veteran had normal gait and station.  The VA clinician opined that the Veteran was likely suffering from diabetic neuropathy.  He was prescribed gabapentin as well as vitamin B12 and B complex supplements.

In March 2009, the Veteran experienced some tingling and numbness in his feet, but was otherwise asymptomatic.  At a September 2009 appointment, his neuropathy was described as stable, with no issues.  

The Veteran endorsed tingling, numbness, and burning sensations in August 2010.  In December 2010, he reported increased neuropathic pain in his lower extremities over the prior three months.

On examination in March 2011, the Veteran had no edema of the extremities.  His distal pulses were within normal limits and his monofilament examination of the lower extremities showed normal sensations.  In June 2011, the Veteran reported that he was having trouble with his diabetic neuropathy, which seemed to be affecting his sleep and balance.  In June 2012, the Veteran reported some increased pain in his lower legs at night.  

When neural involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Prior to January 8, 2015, the evidence reflects that the Veteran experienced symptoms of pain, numbness, and tingling, among other complaints, but there is no indication that he had abnormal vibration sensation or position sense of the lower extremities.  There is also no evidence of abnormal range of motion of the bilateral lower extremities, abnormal deep tendon reflexes, or muscle atrophy.  

Based on the above evidence and considering the clinical findings, no more than mild incomplete paralysis of the lower extremities under Diagnostic Code 8520 is shown prior to January 8, 2015.  The Board therefore finds that an evaluation in excess of 10 percent for sciatic neuropathy of the right and left lower extremities is not warranted.  There has been no demonstration of more than wholly sensory involvement characterized as no worse than mild in degree.  Thus, the preponderance of the evidence is against a rating in excess of 10 percent, each, for sciatic neuropathy of the right and left lower extremities.  As such, there is no doubt to be resolved in the Veteran's favor, and the claims for a rating in excess of 10 percent are denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

From January 8, 2015

The Veteran's VA treatment records from January 2015 reflect chronic pain due to neuropathy; 1+ edema of the bilateral lower extremities in some instances; and no weakness or numbness.  The Veteran was able to walk only about half a block before having to stop due to pain in his feet and legs.  He reported pain in his knees that travelled down his legs to his feet.  In April 2015, the Veteran rated the intensity of his pain as 7-8/10 most of the time.  However, he had a prescription for Vicodin, which helped him move around and function.  The pain went from his knees down to his feet.  The Veteran's strength was within normal limits and no limitations were noted as to active range of motion of the legs.  In January 2016, the Veteran reported that despite the chronic pain, he was "doing okay."  In October 2016, he said that he was doing less walking because of neuropathy in his feet and legs.  

The Veteran was provided VA examinations for peripheral neuropathy in January 2015 and February 2015.  At both examinations, the Veteran reported feeling pins and needles in his feet, burning/stinging pain, and itching.  In addition, he reported moderate constant pain, moderate (February 2015) to severe (January 2015) intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the bilateral lower extremities.  He worried about falling and his symptoms worsened with activities such as walking or standing on his feet.  On light touch/monofilament testing, the Veteran had decreased sensation in the foot and toes, bilaterally, but sensation was otherwise normal.  Muscle strength was 5/5 on all tests.  Deep tendon reflexes were decreased (1+) in the bilateral knees and bilateral ankles.  In January 2015, the Veteran had decreased vibration sensation in both lower extremities and decreased cold sensation in the right lower extremity.  In February 2015, position sense, vibration sensation, and cold sensation were normal bilaterally.  Trophic changes were noted (bilateral loss of hair with smooth, shiny skin below the knees), but there was no muscle atrophy.  The examiners diagnosed the Veteran with peripheral neuropathy affecting the sciatic and femoral nerves, and the neuropathy was characterized as moderate incomplete paralysis of the left and right lower extremities. 
Given the probative clinical findings, the Board finds that the Veteran's sciatic and femoral neuropathy of the left and right lower extremities is comparable to no greater than moderate incomplete paralysis for which ratings in excess of 20 percent, each, are not warranted.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8526.  In this respect, the Board assigns great probative value to the January 2015 and February 2015 VA examination reports.  The VA examiners completed sensory examinations, muscle strength testing, acknowledged the Veteran's reported symptoms, and found that the Veteran's peripheral neuropathy of the bilateral lower extremities manifested as moderate incomplete paralysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the Board observes that muscle strength was normal, there were no trophic changes, and the sensory examination, at worst, reflected decreased vibration sensation in both lower extremities and decreased cold sensation in the right lower extremity.  Therefore, the preponderance of the evidence is against ratings in excess of 20 percent, each, for sciatic and femoral neuropathy of the right and left lower extremities.  As such, there is no doubt to be resolved in the Veteran's favor, and the claims for ratings in excess of 20 percent are denied.  

The Board notes that the Veteran is competent to report symptoms of his sciatic and femoral neuropathy of the bilateral lower extremities, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also credible in his belief that he is entitled to higher initial ratings.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his neurological symptoms of the bilateral lower extremities, to include whether he has incomplete or complete paralysis of the sciatic and femoral nerves, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Thus, in assigning a disability rating, the Board relies on the competent, probative opinions provided by medical professionals.  These opinions are probative because the professionals have the knowledge and expertise necessary to evaluate neurological disorders, and because they are based on a review of the record or an accurate understanding of the Veteran's medical history, and on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  As discussed above, the VA examinations reveal that the Veteran's sciatic and femoral neuropathy of the bilateral lower extremities has resulted in sensory symptoms of a moderate degree with decreased knee and ankle reflexes and no muscle atrophy. Such manifestations warrant a rating of 20 percent, but no higher, under the relevant rating criteria for the reasons stated above.

To the extent the Veteran seeks ratings higher than or in addition to those provided herein for his service-connected peripheral nerve involvement of the bilateral lower extremities, the Board finds that the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

(c)  Chronic Kidney Disease

Service connection for chronic kidney disease was granted in a March 2010 rating decision, which assigned a noncompensable rating effective August 9, 2007.  As noted above, a subsequent December 2014 rating decision found CUE in the March 2010 rating decision and assigned a later effective date of August 13, 2007, and in an October 2016 rating decision, the Veteran was granted an increased rating of 60 percent from August 13, 2007.  As such, the rating period on appeal for the initial rating for anemia is from August 13, 2007.  38 C.F.R. § 3.400(o)(2). 

The Veteran's chronic kidney disease is rated 60 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7541, as renal dysfunction due to diabetes.  Diagnostic Code 7541 provides that such disability should be evaluated based on the criteria pertinent to renal dysfunction.  38 C.F.R. § 4.115a.  

Under Diagnostic Code 7541, a 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, BUN more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Albuminuria refers to the presence of albumin, a protein, in the urine.  Dorland's Illustrated Medical Dictionary 45 (32nd ed. 2012).  Generally, a urine sample containing more than 30 milligrams of albumin suggests albuminuria.  See http://www.ncbi.nlm.nih.gov/ pubmed/15538104 (last visited February 14, 2017). 

Albuminuria is also known as proteinuria and is the presence of an excess of serum proteins in the urine.  Booton v. Brown, 8 Vet. App. 368, 369 (1995).

VA treatment records reflect that microalbuminuria was within normal limits in November 2010, November 2011, and December 2012.  No microalbuminuria was found in March 2011.  The Veteran had BUN levels of 40 or higher in August 2011, December 2011, December 2012, April 2013, May 2013, July 2013, August 2014, and September 2014.  His highest BUN level was 56 in August 2014.  The Veteran's highest creatinine levels were 2.48 in December 2012 and 2.44 in August 2014.  October 2011 treatment notes reflect stable chronic kidney disease stage 3, while December 2014 treatment notes reflect stable renal function.  The Veteran had a mild worsening in renal function in February 2013, and notes from June 2013 indicate renal function that fluctuates but is stable.  In January 2014, VA treatment notes indicate that test results underestimate true renal function, which is a common occurrence in larger-framed individuals.  The Veteran had positive results for microalbumin in February 2015, June 2015, December 2015, January 2016, May 2016, and June 2016.  Edema was present in March 2015, June 2015, December 2015, and May 2016.  

On VA examination in December 2007, the Veteran showed normal range microalbuminuria.  His diastolic blood pressure was 90, though it was noted to usually be 60-70.  The Veteran's BUN was 16 mg/dL in December 2007.  In addition, the examiner noted that the Veteran's BUN was 33 mg/dL in August 2007 and 30 mg/dL in June 2007.  The Veteran's creatinine was 1.4 mg/dL in December 2007; 1.8 in August 2007; and 1.7 in June 2007.  Although the Veteran had long-standing hypertension, there was no evidence of microalbuminuria.  There was also no edema.  

A March 2010 VA examination report reflects that in January 2010, the Veteran's creatinine level was 1.7 mg/dL, and his microalbumin level was 7.4 mg/g.  The Veteran had chronic lethargy and generalized weakness.  

The Veteran was provided a VA kidney conditions examination on February 11, 2015.  The Veteran's diagnosis was stated as diabetic nephropathy and chronic renal disease.  His average diastolic pressure was 74 based on three readings over the prior month.  Laboratory test findings showed normal BUN results of 24 and normal creatinine results of 1.83.  His EGFR was abnormal, with a result of 45, and his proteinuria (albumin) was 2+, which is also abnormal.  The Veteran had evidence of renal dysfunction, with slight edema noted as a symptom.  The Veteran reported easy fatigability, weakness, and lack of endurance, requiring that he pace himself during activity.  He required continuous medication for his condition.  The Veteran did not require regular dialysis.  He did not have hypertension or heart disease due to renal dysfunction, urolithiasis, recurrent symptomatic urinary tract or kidney infections, symptomatic renal tubular disorder, frequent attacks of colic with infection, or any other related condition.  The examiner concluded that the Veteran had mild functional impairment as a result of his fatigue and lack of endurance.     

After considering the evidence, the Board concludes that prior to February 11, 2015, a rating in excess of 60 percent for chronic kidney disease is not warranted.  There is no evidence of generalized poor health due to the kidney disease or creatinine at or above 4 mg percent.  In this regard, the Board observes that the Veteran's highest creatinine measurement was 2.48 in December 2012.  Although the Veteran's BUN level reached 40 or above on numerous occasions between August 2011 and September 2014, he did not experience persistent edema and albuminuria contemporaneous with these BUN levels, as required by the criteria for an 80 percent rating.  

In sum, the Board finds the criteria for a higher rating for chronic kidney disease are not met prior to February 11, 2015.  In making this determination, the Board finds the Veteran's condition most nearly approximates the currently assigned rating of 60 percent, particularly because the record shows that the Veteran did not have BUN levels above 40 with persistent edema and albuminuria; creatinine levels of 4 or above; or generalized poor health.  Moreover, his edema, decreased kidney function, and hypertension are contemplated by the current 60 percent rating.

From February 11, 2015, there is evidence of symptoms contemplated by the criteria for an 80 percent rating.  Specifically, on VA examination in February 2015, the Veteran reported fatigue, lack of endurance, and needing to pace himself with activity.  The examiner concluded that these symptoms caused mild functional impairment and limited the Veteran's activity.  The Board also observes that beginning in February 2015, the Veteran's treatment records reflect the ongoing presence of edema and albuminuria.  The Board finds that the Veteran is competent and credible in his reports of symptomatology regarding his chronic kidney disease, to include fatigue and limited exertion.  In addition, the Veteran's medical records demonstrate generalized poor health characterized by symptoms of edema, albuminuria, fatigue, and limitation of exertion due to chronic kidney disease.  As the record contains symptoms contemplated by the criteria for both 60 and 80 percent ratings, the Board resolves reasonable doubt in favor of the Veteran and finds that the Veteran's symptoms more nearly approximate the criteria for an 80 percent rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.  A staged initial rating of 80 percent is therefore warranted for chronic kidney disease from February 11, 2015.  

However, the record does not show that the Veteran met the criteria for a 100 percent rating for chronic kidney disease at any time during the rating period on appeal.  During that time, the Veteran was not on dialysis, he did not have BUN levels of more than 80 mg percent or creatinine levels of more than 8 mg percent.  He also was not shown to have markedly decreased function of kidney or other organ systems.

Thus, the evidence of record supports a finding that the Veteran's chronic kidney disease warrants a staged initial rating of 60 percent, but no higher, prior to February 11, 2015, and of 80 percent, but no higher, from February 11, 2015.  To the extent the Veteran seeks a staged initial rating in excess of 60 percent prior to February 11, 2015, and in excess of 80 percent from February 11, 2015, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

(d)  Anemia

Service connection for anemia was granted in a March 2010 rating decision, and a noncompensable rating was assigned effective August 9, 2007.  As noted above, a subsequent rating decision in December 2014 found CUE in the March 2010 rating decision, and assigned a later effective date of August 13, 2007.  As such, the rating period on appeal for the initial rating for anemia is from August 13, 2007.  38 C.F.R. § 3.400(o)(2).  

In a March 2015 rating decision, the Veteran was granted a 10 percent staged initial rating of 10 percent for anemia from December 12, 2014.  Thus, he is now seeking higher initial staged ratings for his service-connected anemia, currently evaluated as noncompensable prior to December 12, 2014, and as 10 percent disabling from December 12, 2014.  38 C.F.R. § 4.117, Diagnostic Code 7700.  

Under Diagnostic Code 7700, a noncompensable rating is assigned when hemoglobin is 10gm/100ml or less and the anemia is asymptomatic; a 10 percent rating is assigned when hemoglobin is 10gm/100ml or less with symptoms such as weakness, easy fatigability, or headaches; a 30 percent rating is assigned when hemoglobin is 8gm/100ml or less, with symptoms such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath; a 70 percent rating is assigned when hemoglobin is 7gm/100ml or less, with symptoms such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months); and a maximum 100 percent rating is assigned when hemoglobin is 5gm/100ml or less, with symptoms such as high output congestive heart failure or dyspnea at rest.  Id.

Prior to December 12, 2014

Throughout the period from August 13, 2007 through December 11, 2014, VA treatment records reflect hemoglobin levels ranging from 9.8 gm/100 ml to 12.2 gm/100 ml.  The only hemoglobin level below 10 gm/100 ml was in August 2014, when the Veteran's level was 9.8 gm/100 ml.  

In January 2010, the Veteran was noted to have normocytic anemia with normal iron, B12, and folate levels.  In March 2011, the Veteran was prescribed medication to treat his anemia, and in June 2011, he was diagnosed with iron deficiency anemia.  The Veteran reported occasional headaches in March 2014, May 2014, and October 2014.  He endorsed "some" fatigue in September 2011.  Otherwise, the Veteran denied headaches and fatigue during this period.  

On VA examination in March 2010, the Veteran endorsed chronic lethargy and generalized weakness.  His hemoglobin level, according to a January 2010 test, was 12.0 gm/100 ml.  

After review of the lay and medical evidence of record, the Board finds that the criteria for a higher initial rating for anemia under Diagnostic Code 7700 have not been met prior to December 12, 2014.  The Veteran's reported hemoglobin levels, which were above the 10.0 gm/100 ml described for a noncompensable anemia rating on all but one occasion, are contemplated by the assigned noncompensable rating under Diagnostic Code 7700.  The Board has considered whether the August 2014 hemoglobin level of 9.8 gm/100 ml supports granting a higher rating of 10 percent.  However, this is the only reading of record that fell below 10 gm/100 ml.  In addition, just one week later, the Veteran's hemoglobin level was 10.1 gm/100 ml, and in October 2014, it was 10.3 gm/100 ml.  The Board thus finds that the 9.8 measurement is an outlier and is not reflective of the Veteran's chronic disability picture during this period, which did not consistently demonstrate hemoglobin levels of 10gm/100ml or less.  

To the extent that the Veteran reported occasional headaches in 2014, and fatigue in 2010 and 2011, the Board observes that they were not described as related to or caused by the Veteran's anemia.  However, the Veteran is competent to report his anemia symptoms, as these observations come to him through his senses, and the Board finds him credible in this regard.  See Layno, 6 Vet. App. at 469.  Nevertheless, even if these symptoms were associated with the Veteran's anemia, the criteria for a 10 percent rating under Diagnostic Code 7700 are stated in the conjunctive and thus must all be met to warrant such a rating.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive means that all conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the Veteran must manifest hemoglobin levels of 10 gm/100 ml or less, accompanied by weakness, easy fatigability, or headaches, to warrant a 10 percent rating.  Because the Veteran's hemoglobin levels do not meet the criteria for a 10 percent rating in this case (10 gm/100ml), the Board finds that the weight of the evidence is against the assignment of a compensable rating for anemia prior to December 12, 2014.  

From December 12, 2014

For the period from December 12, 2014, VA treatment records reflect hemoglobin levels ranging from 11.3 gm/100 ml to 12.1 gm/100 ml, and there is no evidence that the Veteran's hemoglobin level fell below 10 gm/100 ml.  The Veteran's anemia was described as stable in February 2015 and as "chronically stable" in January 2016.  In February 2015, the Veteran endorsed fatigue and lack of endurance.  He reported occasional headaches in March 2015, November 2015, April 2016, and October 2016.    

The Veteran was provided a VA hematologic and lymphatic conditions examination in February 2015.  The examiner reviewed the record and observed that the Veteran's hemoglobin levels had remained stable on iron pills, which he started taking in 2011.  Nevertheless, the Veteran's anemia was active.  The Veteran endorsed weakness and easy fatigability due to anemia, noting that his activity was limited and required that he pace himself and rest afterwards.  His hemoglobin level was 12 gm/100 ml, but there were no other pertinent physical findings due to his anemia.    

The Board has reviewed the record and finds that the evidence does not demonstrate symptomatology consistent with the criteria for a disability rating higher than the currently assigned 10 percent from December 12, 2014.  Specifically, the Board finds that the criteria for a higher 30 percent rating have not been met or approximated at any time during this period.  The Veteran's lowest recorded hemoglobin level was 12 gm/100 ml, which is consistent with the criteria for his current 10 percent disability rating.  In addition, the 10 percent rating takes into account the Veteran's reported symptoms of weakness and easy fatigability.  There is no evidence that the Veteran's hemoglobin levels were 8 gm/100 ml or less or that he suffered from additional anemia symptoms such as lightheadedness or shortness of breath, as contemplated by the next-higher 30 percent rating criteria.  

It is important to note that a disability evaluation of 10 percent considers symptoms such as weakness and fatigue.  If there were no problems associated with his disability during this period, he would not meet the criteria for a compensable evaluation.  The Veteran's contentions regarding his anemia support a 10 percent evaluation in many respects, but not a 30 percent disability rating.  

Again, the Veteran is competent and credible in reporting his anemia symptoms.  See Layno, 6 Vet. App. at 469.  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  However, he is not competent to identify a specific disability level for his anemia in accordance with the appropriate diagnostic code.  The record does not demonstrate that he has the requisite knowledge and skill in this regard.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's anemia has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in VA treatment records and the examination report) directly address the criteria under which this disability is evaluated. 

In sum, the totality of the evidence fails to support the assignment of a 30 percent disability rating for anemia at any time from December 12, 2014.  Thus, the Board finds that an evaluation of 30 percent or higher is not warranted.  38 C.F.R. § 4.117, Diagnostic Code 7700.

(e)  Other Considerations

The Board has considered referral for extraschedular consideration.  Ordinarily, the VA Schedule will apply.  However, an extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The schedular rating criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities.  See Thun, 22 Vet. App. at 115.  The Veteran's anemia and chronic kidney disease are evaluated by rating criteria that contemplate weakness, limitation of exertion, and easy fatigability, while the Veteran's sciatic and femoral neuropathies of the bilateral lower extremities are evaluated by rating criteria that contemplate neurological impairment.  He does not have symptoms associated with these disabilities that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. §§ 4.115b, Diagnostic Code 7541, 4.117, Diagnostic Code 7700, 4.124a, Diagnostic Codes 8520 & 8526.  

Similarly, the schedular rating criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PTSD.  In this regard, the rating criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, as has been done in this decision, the Board must address and consider symptoms other than those specifically listed, as well as the Veteran's overall level of impairment.  See, e.g., Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  In other words, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria expressly allows for consideration of symptoms other than those specifically listed.  In this case, the rating criteria are adequate and contemplate the Veteran's PTSD and major depressive disorder symptomatology.  See 38 C.F.R. § 4.129, Diagnostic Code 9411.     

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his service-connected disabilities alone with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning higher initial ratings than assigned herein for the disabilities at issue on appeal, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49; see Fenderson, 12 Vet. App. at 126.

IV.  Entitlement to a TDIU 

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director, Compensation Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)).

The determination of whether a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

In this case, service connection has been established, at the specified disability ratings, for the following disabilities:  (1) PTSD and major depressive disorder (in partial remission) with history of alcohol abuse and sleep problems, evaluated as 30 percent disabling from March 31, 2003, and as 70 percent disabling from October 12, 2005; (2) chronic kidney disease, evaluated as 60 percent disabling from August 13, 2007, and as 80 percent disabling from February 11, 2015; (3) diabetes mellitus with erectile dysfunction and hypertension, evaluated as 20 percent disabling from August 13, 2007; (4) right sciatic neuropathy associated with diabetes mellitus with erectile dysfunction and hypertension, evaluated as 10 percent disabling from January 31, 2008, and as 20 percent disabling from January 8, 2015; (5) left sciatic neuropathy associated with diabetes mellitus with erectile dysfunction and hypertension, evaluated as 10 percent disabling from January 31, 2008, and as 20 percent disabling from January 8, 2015; (6) right femoral neuropathy associated with diabetes mellitus with erectile dysfunction and hypertension, evaluated as 20 percent disabling from January 8, 2015; (7) left femoral neuropathy associated with diabetes mellitus with erectile dysfunction and hypertension, evaluated as 20 percent disabling from January 8, 2015; and (8) anemia (claimed as low blood count), evaluated as noncompensable from August 13, 2007, and as 10 percent disabling from December 12, 2014.  

The Veteran meets the schedular criteria for a TDIU as of October 12, 2005, based on one disability rated as 60 percent or more, and as of August 13, 2007, based on two or more disabilities.  38 C.F.R. § 4.16(a).  Thus, the issue for consideration is whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation. 

The record reflects that the Veteran worked for the U. S. Postal Service from 1982 until December 31, 2006.  According to his December 2014 VA Form 21-8940, the Veteran was working as a maintenance supervisor when he became too disabled to work in June or July 2006.  The Veteran has a high school education, as well as some technical training in computers.  

Prior to December 31, 2006, the Veteran was able to maintain gainful employment at the full-time job he held for 29 years.  However, he reported that following his retirement, he did not look for additional work due to his physical and mental health issues.  

Medical records from 2005 and 2006 reflect that the Veteran was contemplating quitting his job because of his difficulties handling stress.  At his February 2011 VA examination, the Veteran said that his job "ended" in 2006 due to stress and anger that caused him to get into verbal arguments while at work.  However, at his March 2010 VA examination, the Veteran reported that he was able to maintain relationships at work, and at his February 2015 VA examination, he denied that mental health had impacted his job performance.  Rather, the Veteran stated that he was motivated to retire due to his physical condition.  He described working well with others and performing all of his tasks efficiently.  Although he became anxious at work at times, the Veteran said that he was able to calm down without any negative consequences.  The Veteran endorsed mild impairment in an occupational setting due to his condition.  The February 2015 examiner concluded that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

However, in his November 2005 statement, Dr. K. C. stated that the Veteran's job performance had been "significantly negatively affected" by his PTSD symptoms.  He further opined that the Veteran was presently unable to work.  Dr. K. C.'s April 2007 report noted that the Veteran's sleep was highly impaired and his concentration was poor.  At the time, the Veteran was using extensive avoidance behavior to cope with his anxiety related to thoughts about Vietnam.  According to Dr. K. C., the severity of the Veteran's symptoms interfered with his social, emotional, and occupational functioning.  Moreover, in May 2013, Dr. J. P. opined that the Veteran had been unemployable since 2006, based on his review of medical records and an interview with the Veteran.  Dr. J. P. attributed the Veteran's unemployability to feeling overwhelmed, which impaired his judgment, thinking, and mood.  At the May 2013 evaluation, the Veteran stated that he was not seeking work due to health concerns and mental health issues.   

Although the record is unclear as to whether the Veteran retired primarily due to his physical ailments, his psychiatric condition, or for some other reason, the Veteran must be afforded the benefit of the doubt.  Medical records from 2005 and 2006 reflect that the Veteran was experiencing difficulties at work, including stress and anxiety, and that he was considering retiring because of these difficulties.  The Board places high probative value on the Veteran's contemporaneous statements regarding his motivation to retire, and less weight on his statements made years later denying that his mental health played a role in his decision to retire.  Moreover, the opinions of Dr. K. C. and Dr. J. P. are probative evidence that the Veteran is unable to secure or follow a substantially gainful occupation.  Both assessments are based on thorough review of relevant evidence and examination of the Veteran, in addition to providing clear rationale for the conclusions reached.     

The Board has also considered the findings contained in the February 2015 report of VA examination for diabetic peripheral neuropathy.  The examiner opined that the Veteran had moderate functional impairment, as he would have trouble performing a job that involved walking or standing on his feet, as these activities worsened his symptoms.  The Board observes that the Veteran's work as a maintenance supervisor likely required physical activity such as walking or standing on his feet.  Thus, the evidence demonstrates that due to his physical disability, the Veteran would have difficulty securing or maintaining employment consistent with his occupational experience.  In addition, the evidence demonstrates that the Veteran's PTSD symptoms impair his ability to obtain or maintain sedentary employment.  For example, the Veteran has suffered from low energy, poor concentration, and reduced attention span.  He also exhibited avoidance behaviors and had difficulty coping with stress while in the workforce.  

In light of the above, the Board finds that the evidence demonstrates it is at least as likely as not that the Veteran is unemployable due solely to his service-connected disabilities from January 1, 2007.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994).  Accordingly, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU, from January 1, 2007, is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  

ORDER

Entitlement to an initial rating in excess of 30 percent prior to October 12, 2005, and in excess of 70 percent from October 12, 2005, for PTSD is denied.  

Entitlement to an initial rating in excess of 20 percent for right femoral neuropathy is denied. 

Entitlement to an initial rating in excess of 20 percent for left femoral neuropathy is denied. 

Entitlement to an initial rating in excess of 10 percent from January 31, 2008, and in excess of 20 percent from January 8, 2015, for right sciatic neuropathy is denied. 

Entitlement to an initial rating in excess of 10 percent from January 31, 2008, and in excess of 20 percent from January 8, 2015, for left sciatic neuropathy is denied. 

Entitlement to an initial rating in excess of 60 percent prior to February 11, 2015, for chronic kidney disease is denied.

Entitlement to an initial staged rating of 80 percent, but no higher, from February 11, 2015, for chronic kidney disease is granted.

Entitlement to a compensable initial rating prior to December 12, 2014, and to a staged initial rating in excess of 10 percent from December 12, 2014, for anemia is denied.

Entitlement to a TDIU from January 1, 2007 is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


